Fourth Court of Appeals
                               San Antonio, Texas
                                      July 12, 2019

                                  No. 04-19-00331-CV

         FW SERVICES INC. D/B/A PACESETTER PERSONNEL SERVICES,
                                  Appellant

                                            v.

                                  Seth MCDONALD,
                                       Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-14224
                   The Honorable Mary Lou Alvarez, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee’s brief is due on or before July 23, 2019.




                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court